United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3180
                                 ___________

Geneve Hartfield,                       *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                        *
                                        *
            Defendant - Appellee.       *
                                   ___________

                          Submitted: March 12, 2004
                              Filed: September 27, 2004
                               ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

MELLOY, Circuit Judge.




      1
         The Honorable Ralph R. Erickson, United States District Judge for the
District of North Dakota, sitting by designation.

                                      -1-
      Geneve Hartfield appeals the district court’s2 order affirming the Commissioner
of Social Security’s (the “Commissioner”) decision to deny her application for
parent’s insurance benefits. We affirm.

                                           I.

       Hartfield applied for parent’s insurance benefits under the Title II of the Social
Security Act (the “Act”), 42 U.S.C. §§ 401 et seq. (2004), on August 16, 1999. She
alleged that her son, David Cannon, provided one-half of her financial support in the
relevant period of time before his death on December 19, 1994, and as a result, she
was entitled to parent’s insurance benefits under the Act. The application was denied
by the Social Security Administration, reconsidered and still denied, and then brought
before an Administrative Law Judge (“ALJ”). The ALJ found that because Hartfield
did not establish that she received at least one-half of her support from Cannon, she
was not entitled to parent’s insurance benefits. The Appeals Council of the Social
Security Administration denied Hartfield’s request for review of the decision by the
ALJ. Subsequently, the district court affirmed the decision of the Commissioner.
Hartfield now appeals the district court’s ruling.

       Hartfield alleges that she received over one-half of her support from her son
during the relevant time period for her estimated expenses of $1400 per month.
During the same period, she received a Social Security retirement benefit of $461.00
per month and food stamps worth $23.00 per month. Hartfield estimated that her son
paid for the remainder of her expenses. Hartfield further alleged that she often
received cash (including regular $200 monthly payments) from Cannon, but
acknowledged that this money was used to pay her grandchildren’s expenses in
addition to her own. These cash transactions were not recorded with receipts. During


      2
      The Honorable Ortrie D. Smith, United States District Judge for the
Western District of Missouri.

                                          -2-
this time period, Cannon and his two children lived with Hartfield. She provided
room, board, childcare for both children, and use of the her vehicle to Cannon.

                                          II.

       We review de novo the district court’s decision to uphold the denial of Social
Security benefits, Pettit v. Apfel, 218 F.3d 901, 902 (8th Cir. 2000). However, our
review of the Commissioner’s final decision is deferential and we review that
decision only to ensure that it is supported by substantial evidence in the record as a
whole. Dixon v. Barnhart, 353 F.3d 602, 604 (8th Cir. 2003). Substantial evidence
is evidence that a reasonable mind would find adequate to support a decision,
considering both evidence that detracts from and evidence that supports the
Commissioner’s decision. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).
However, the mere fact that some evidence may support the opposite conclusion than
that reached by the Commissioner does not compel this Court to reverse the decision
of the ALJ. Gaddis v. Chater, 76 F.3d 893, 895 (8th Cir. 1996). Further, “‘[i]f, after
review, we find it possible to draw two inconsistent positions from the evidence and
one of those positions represents the Commissioner’s findings, we must affirm the
decision of the Commissioner.’” Dixon, 353 F.3d at 605 (quoting Nguyen v. Chater,
75 F.3d 429, 431 (8th Cir. 1996).

       The primary issue in this case is whether Hartfield has met her statutory burden
to prove that she was receiving at least one-half of her support from Cannon for the
twelve-month period preceding his death. 42 U.S.C. § 402(h)(1)(B) (2004); 20
C.F.R. § 404.366(b) (1999). The Commissioner issued a set of internal rules, the
Program Operations Manual System (“POMS”) to aid in determinations such as these.
While these internal rules do not have legal force and do not bind the Commissioner,
courts should consider them in their findings. Shontos v. Barnhart, 328 F.3d 418, 424
(8th Cir. 2003). The relevant section from the POMS requires that the Commissioner
calculate a deceased wage earner’s “net contribution to the support of the parent and

                                         -3-
compare that amount with the parent’s income from other sources.” RS
01301.195.B.2. Further, the rule requires that the value of room, board, and other
benefits provided by the parent to the child be considered.

       Hartfield’s income (from social security and food stamps) during the relevant
time period was approximately $484. At first glance, simple subtraction implies that
Hartfield was receiving payment for over one-half of her expenses from another
source ($1400 minus $484 equals $916). However, the figures offered by Hartfield
do not account for the value of the room and board received by Cannon for himself
and his children. Hartfield also allowed Cannon to use her primary vehicle. The
district court and the ALJ estimated that the combined value of child care provided
by Hartfield was quite substantial.

       It is inadequate for Hartfield to simply subtract her income from her estimated
total expenses when her son and two children shared in those expenses. Instead,
Hartfield must prove that Cannon paid over one-half of her expenses and not over
one-half of the total household expenses. Hartfield only offered tax returns, copies
of bills, and copies of checks she wrote from her own account — none of which
demonstrate the amount of money she received from her son to pay for her expenses.
There were no deposit slips or other evidence to document any money she received
from her son for her own care or that of her son and grandchildren. As a result, the
finding that Hartfield did not receive more than one-half of her total expenses from
Cannon is supported by substantial evidence in the record as a whole.

      We affirm the judgment of the district court.




                                         -4-